Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Examiner’s Comment
Applicant argued the drawings of the prior art (US Patent 10109479) on record has an error. Examiner agreed because the drawing dated 7/31/2017 of the application 15/664,028 (US Patent 10109479) has correct labels. Thus, Applicant argument is persuasive. However, Examiner recommends amending the drawings of the patent.
 
Allowable Subject Matter
Claims 1-21 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first at least one non-semiconductor monolayer constrained within the crystal lattice of a first pair of adjacent base semiconductor portions comprises a first non-semiconductor material, and a second at least one non-semiconductor monolayer constrained within the crystal lattice of a second pair of adjacent base semiconductor portions comprises a second non-semiconductor material different than the first non-semiconductor material”. 



Regarding claim 14. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first at least one non-semiconductor monolayer constrained within the crystal lattice of a first pair of adjacent base silicon portions comprises a first non- semiconductor material, a second at least one non- semiconductor monolayer constrained within the crystal lattice of a second pair of adjacent base silicon portions comprises a second non-semiconductor material different than the first non-semiconductor material, and the second non- semiconductor material comprises at least one of oxygen and carbon”. 

Regarding claim 18. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a base semiconductor portion between the first at least one non-semiconductor monolayer and the second at least one non-semiconductor monolayer comprises a carbon dopant”. 

.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Changhyun Yi/Primary Examiner, Art Unit 2826